DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-16, and 18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show a leaf seal assembly having the details, as set forth in claims that include elements such as a rotating component and a stationary component, wherein the rotating component is spaced apart from the stationary component defining a gap therebetween, and wherein fluid flows through the gap in an operative state; and a leaf seal assembly located within the gap, the leaf seal assembly comprising: a first leaf seal having a generally planar surface; a second leaf seal having a generally planar surface, and spaced apart along an axial direction of the gap from the first leaf seal, such that the first leaf seal is located axially upstream of the second leaf seal with respect to a direction of fluid flowing through the gap in the operative state; a support coupled to proximal ends of the first and second leaf seals configured to be located proximal to the stationary component, whereby the support fixedly connects the leaf seal assembly to the stationary component; a runner coupled to distal ends of the first and second leaf seals configured to be located proximal to the rotating component, the runner comprising a 
Based on the prior art of record it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as claimed absent using applicant’s own disclosure as a guide and involving impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354.  The examiner can normally be reached on M-F 9:00am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675